Citation Nr: 1234689	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  10-20 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation excess of 20 percent for gouty arthritis, to include on the basis of unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969 and March 1969 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a rating in excess of 20 percent for gouty arthritis. 

The Veteran and his wife testified before the undersigned Veterans Law Judge at a hearing at the RO in January 2012.  A transcript of the hearing is included in the claims file. 


REMAND

The Veteran seeks a rating in excess of 20 percent for his service-connected gouty arthritis.  The Board observes that the most recent VA examination to determine the current degree of severity of the disability was in September 2008, more than 4 years ago.  In his April 2010 substantive appeal, the Veteran claimed that his gouty arthritis had gotten worse. 

The U. S. Court of Appeals for Veterans Claims has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected gouty arthritis, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous').

The Board also notes that during his January 2012 Travel Board hearing, the Veteran essentially stated that he was unemployable due to his gouty arthritis.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject(s) of the increased rating claim(s).  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96. VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).  In this case, the Veteran is claiming to be unemployable due to the disability on appeal.  Therefore, the Board has jurisdiction over the claim.  However, further development is required before the Board decides the TDIU claim.

In addition, the Veteran has maintained that as his manifestations of gout have affected multiple joints, his joints should be rated separately and independently.  

Under Diagnostic Code (DC) 5017, gout will be rated under 38 C.F.R. § 4.71a, DC 5002 (2011).  Pursuant to this code, a 100 percent rating is warranted for rheumatoid arthritis (atrophic) as an active process with constitutional manifestations associated with active joint involvement, totally incapacitating.  When less than the criteria for a 100 percent rating but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times per year or a lesser number over prolonged periods, a 60 percent rating may be assigned.  With symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times per year, a 40 percent rating evaluation may be assigned.  One or two exacerbations per year in a well-established diagnosis warrant a 20 percent rating.  

In the alternative the disability can be rated based on chronic residuals.  For chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion and the ratings for active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher evaluation should be assigned.  See 38 C.F.R. § 4.71a, DC 5002.

Unfortunately, the most recent VA examination of record provided in September 2008, failed to provide detailed information relating to the Veteran's gout, which could establish whether separate evaluations are warranted in conjunction with any of his knee, hand, or elbow disorders.  On remand, the examiner will be asked to provide comments concerning the rating criteria under DC 5002, such as whether there are active rheumatoid arthritis processes and the frequency of incapacitating exacerbations, if any.  Further, since it is unclear if the gout of the elbows, hands, and knees have independent diagnoses which are, in fact, chronic residuals of gout, additional information is necessary.  Therefore, the Board must remand the claim for an additional VA examination and opinion to address these matters.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (A medical opinion is adequate if it describes the disability in sufficient detail so that the Board's evaluation is a fully informed one).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be provided and requested to complete the appropriate form to claim entitlement to a TDIU.

2.  The Veteran should be provided all required notice in response to his TDIU claim.

3.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

4.  Then, the Veteran should be afforded a VA examination to ascertain the nature and severity of his service-connected gouty arthritis.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder should be made available to and reviewed by the VA examiner.  

The RO or the AMC should ensure that the examiner provides all information required to rate the disability as an active process and on the basis of chronic residuals.  In particular, the examiner should identify each joint affected by gout and all impairment resulting from the gout in each joint.  The examiner should specifically address whether the left and right knee replacements the Veteran has undergone were required, at least in part, as a result of the gout.

In addition, the examiner should be requested to provide an opinion concerning the impact of the gouty arthritis on the Veteran's employability, to include whether it is sufficient by itself to render the Veteran unemployable.

The rationale for all opinions expressed must also be provided.

5.  The RO or the AMC also should undertake any other development it determines to be warranted.  

6.  Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to a disability rating in excess of 20 percent for gouty arthritis, to include consideration of whether the disability should be rated on the basis of chronic residuals and consideration of whether a total disability rating is warranted for the disability on the basis of unemployability.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

